Citation Nr: 0010118	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  98-12 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center (AOJ) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to the proceeds of the veteran's National Service 
Life Insurance (NSLI) policies.  This is a contested claim.


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel





INTRODUCTION

The veteran, who died in January 1997, served on active duty 
from June 1943 to March 1945.  

This appeal involves a contest for the proceeds of the 
veteran's two NSLI policies, [redacted] and [redacted], 
each in the face amount of $5,000, under the insurance file 
number [redacted].  Each policy, with paid-up additions and 
dividends, totals approximately $29,000.  The AOJ has 
determined that the proceeds of these policies are payable to 
[redacted], a sister of the veteran, pursuant to the last change of 
beneficiary of record dated on April 6, 1964.  [redacted], 
another of the veteran's sisters, has appealed.  


FINDINGS OF FACT

1.  The veteran had two NSLI policies in force at the time of 
his death in January 1997.  Each was payable to the last 
beneficiary of record.  

2.  On his initial application for insurance dated in June 
1943, the veteran designated his mother as the sole principal 
beneficiary.  

3.  On a change of beneficiary form, dated on April 6, 1964, 
the veteran named his sister, [redacted], as the sole principal 
beneficiary of his NSLI.  

4.  This change of beneficiary form was witnessed, and was 
the only change of beneficiary designation received by the 
Department of Veterans Affairs (VA) during the veteran's 
lifetime.  

5.  At the time he signed the change of beneficiary form 
dated in April 1964, the veteran had the mental capacity to 
comprehend the nature and significance of his act, recognize 
the objects of his bounty, and appreciate the consequences of 
this act, uninfluenced by any material delusions.  

6.  At the time he changed beneficiary in April 1964, there 
was no undue influence exerted upon him to change the 
beneficiary of his NSLI.  


CONCLUSIONS OF LAW

1.  The veteran possessed the necessary testamentary capacity 
to perform the testamentary act on April 6, 1964, when he 
named [redacted] as the principal beneficiary of his NSLI.  
38 C.F.R. § 3.355 (1999).  

2.  [redacted] is the last-named beneficiary of the veteran's NSLI 
policies and the person entitled to the proceeds thereof.  
38 U.S.C.A. § 1917 (West 1991); 38 C.F.R. § 8.22 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has noted that the veteran developed 
schizophrenia in service and was institutionalized and 
mentally incompetent nearly continuously from the time he 
developed schizophrenia in service until the time of his 
death.  She contends that the veteran did not sign the 
beneficiary designation dated in April 1964, and that if, in 
fact, he did sign this form, under applicable state law he 
was legally incapable of doing so at the time.  She further 
contends that [redacted] unduly influenced him to sign such form.  
She contends, in essence, that the April 1964 change is 
invalid because the veteran lacked testamentary capacity on 
the date of the change of beneficiary, or that her sister 
exerted undue influence upon the veteran to make him change 
the beneficiary of the insurance.  

The appellee contends, in essence, that the April 1964 change 
is valid because the veteran had the necessary testamentary 
capacity to perform the testamentary act and he was not 
unduly influenced to change the beneficiary.  

I.  Background

The veteran applied for and obtained a NSLI policy in the 
face amount of $10,000 in 1943.  On his initial application 
for such insurance, he named his mother as the sole principal 
beneficiary of this policy.  

The veteran was hospitalized in 1945 for a psychiatric 
disability, and he was discharged from service as the result 
of such disability.  He was institutionalized as the result 
of the psychiatric disability, later diagnosed as 
schizophrenia, for the remainder of his life, except for 
short periods of time.  

The veteran was granted service connection for a psychiatric 
disability, evaluated as 100 percent disabling from March 
1945, and he was declared incompetent for VA purposes from 
July 1948.  The veteran was also found entitled to a waiver 
of premiums on his NSLI policy, effective from November 1944.  

In April 1964, a change of beneficiary form was received 
which designating [redacted], the veteran's sister, as the sole 
principal beneficiary of his NSLI policy.  The form contained 
the veteran's signature, and the signature of two witnesses.  
This was the only change of beneficiary designation received 
from the veteran during his lifetime.  

In 1974, the veteran applied for and was granted a change of 
insurance plans, to a 20-payment life plan.  This, in effect, 
created two $5,000 NSLI policies, with paid-up additions and 
dividends.  

In November 1995, an annual insurance form was sent to the 
veteran's guardian, a bank, showing information relating to 
the veteran's insurance policies, including a notation that 
the last beneficiary designation of record had been executed 
in 1964.  After the veteran's death, a letter was received 
from the veteran's financial guardian, a bank, indicating 
that the bank was in the process of filling out final 
accounting forms, that the bank was in possession of the NSLI 
policies, and that the bank desired the necessary claims 
forms to forward to the beneficiaries for them to claim the 
proceeds of the veteran's policies.  Thereafter, claims for 
the proceeds of the veteran's NSLI policies were received 
from [redacted] and [redacted].  

Statements were received from [redacted] questioning the 
veteran's signature on the beneficiary form dated in April 
1964, whether the veteran possessed the necessary 
testamentary capacity to perform a testamentary act on the 
date the beneficiary form was signed, and whether [redacted] had 
unduly influenced the veteran to change the beneficiary form.  
She also submitted a letter from the veteran dated in August 
1964, indicating that he had $10,000 in compensation and 
hoped to spend it before "[redacted] gets it."  He also stated 
that [redacted] "had me fill out a will and it was mostly 
forced."  Letters from [redacted], [redacted], and others, attest to 
problems between the siblings concerning their parent's 
inheritance.  

[redacted]'s son also submitted a copy of a letter purportedly 
written by the veteran and sent to the VA in January 1964.  
The letter contained the veteran's insurance number, and 
indicated that his mother had recently died.  This letter 
stated that he desired that [redacted] be listed as the beneficiary 
on his VA insurance policy.  He reported that he was staying 
at his sister's house, and he provided his sister's address 
to obtain the necessary papers to change the beneficiary.  

A VA forensic laboratory report, dated in October 1997, was 
obtained to determine the authenticity of the beneficiary 
designation dated on April 6, 1964.  The writing on this 
form, and the veteran's signature, were compared to known 
writing samples containing the veteran's handwriting and 
signature.  The specialist reached the conclusion that the 
veteran did author the handwritten entries appearing on the 
form in the space designating the beneficiary of his 
insurance policy and the selection of optional settlements.  
The expert also concluded that the veteran could not be 
identified or eliminated as the author of the signature 
written in the signature box.  

Contact was made with a person at the address provided on the 
April 1964 beneficiary designation for the witnesses to the 
form.  The person indicated that the witnesses to the form 
were deceased.  

Medical records show that the veteran was institutionalized 
almost continuously from the time of discharge from service 
to the time of his death.  Treatment included insulin, 
electroshock, and various medications with some improvement 
in his condition, although the veteran could not stay outside 
of an institutionalized setting for prolonged periods of 
time.  A hospital summary in 1962 notes that the veteran had 
been placed on a 90-day trial visit in February 1962 at a 
community home with other veterans, leaving the hospital with 
medications, including Mellaril and Stelazine.  He did not 
get along with other veterans in the home because of bizarre 
behavior, and that his adjustment was very precarious during 
his time outside of the hospital.  On his return to the 
hospital in June 1962, he was hallucinating and actively 
psychotic.  

Later VA hospital reports show that the veteran was allowed 
on day passes frequently during 1963 and that he successfully 
completed a three-day Thanksgiving pass to spend time with 
his family in November 1963.  He also successfully completed 
a short visit with his family for Christmas in 1963.  In 
January 1964, he completed a three-day pass successfully in 
his own custody.  In late January 1964, he was transferred to 
another building with full privileges.  On March 5, 1964, he 
stated that he was interested in typing in occupational 
therapy, and that he continued with his other assignments.  
Later in March 1964, he successfully completed town passes.  

The VA medical records show that, on April 5, 1964, he was 
granted a three-day unaccompanied pass, and that he returned 
from the pass in good condition.  He continued to receive 
town passes, and to return in good condition, in May and June 
1964.  In mid-June 1964 he wrote a letter to the manager 
requesting help in obtaining a job at the hospital as a 
housekeeper.  In July 1964, it was noted that he was doing 
very well on his housekeeping assignment, and that he was a 
willing, thorough worker, being cheerful and sociable.  He 
received another three-day pass in his own custody over 
Thanksgiving 1964.  In late December 1964, he wrote a letter 
to his girl friend in St. Paul, Minnesota, proposing 
marriage, and asking her to go to Canada with him.  He 
indicated that he would live off his savings of $10,000, and 
that when that ran out, he would go to work.  In February 
1965, he went absent without permission from the hospital.  
In May 1965, he was returned to the hospital in a confused 
state by the sheriff.  He was reintroduced into hospital 
routine, with medication, and again gradually improved, 
although still considered incompetent and needing 
institutional care.  

II.  Analysis

Congress has provided that a veteran has the right to name 
any person as beneficiary of his NSLI policy, and the right, 
subject to certain regulatory criteria, to, at any time, 
change the beneficiary without the consent or knowledge of 
the prior beneficiary.  38 U.S.C.A. § 1917.  The regulatory 
criteria specify that a beneficiary designation must be made 
by notice in writing, signed by the insured, and forwarded to 
the VA.  38 C.F.R. § 8.22.  Federal, and not State law, 
controls the resolution of conflicts relating to NSLI 
insurance policies, which are contracts between the veteran 
and the Federal Government.  Wissner v. Wissner, 338 US 655 
(1950).  

Thus, while the appellant has maintained that State law may 
apply with regard to certain aspects relating to this case, 
including the power and abilities of a person who is judged 
incompetent, in fact, Federal law controls the resolution of 
the present appeal.  

Initially, it is noted that the veteran designated his mother 
as the sole principal beneficiary on his application for NSLI 
insurance in 1943.  In April 1964, the veteran submitted the 
only change of beneficiary form which is of record.  It 
designated [redacted], one of his sisters, as the sole principal 
beneficiary of his NSLI policy.  This beneficiary designation 
contained the apparent signature of the veteran, was 
witnessed, and was executed pursuant to regulatory criteria.  
Since the appellant maintained that the veteran did not, in 
fact, sign this form, the form was sent for handwriting 
analysis.  It was the conclusion of the forensic handwriting 
expert that the veteran did fill out pertinent parts of the 
form, but that the signature of the veteran could neither be 
identified nor ruled out as that of the veteran.  The 
appellant has not introduced any evidence from any 
independent source to substantiate her claim that the veteran 
did not complete the form or author the signature on the 
document in April 1964.  

Accordingly, the Board accords significant evidentiary weight 
to the VA forensic handwriting analysis.  This analysis shows 
that the veteran did fill out part of the form.  The VA and 
the forensic expert do not have any stake in whether the 
appellant or the appellee wins in this case.  While the 
expert could neither confirm nor deny whether the veteran 
actually authored the signature on the disputed form, the 
appellant has not introduced any expert evidence that the 
signature is not that of the veteran.  Unfortunately, the 
witnesses to the veteran's signature are deceased.  

There is also of record the letter written by the veteran to 
the VA a few months prior to the change, requesting a change 
of beneficiary form, and confirming that the veteran had 
decided to change the beneficiary to the appellee.  
Accordingly, the Board finds that there is sufficient 
evidence to establish that the veteran intended to, and did, 
in fact, author and sign the change of beneficiary form dated 
in April 1964. the evidence also establishes that the veteran 
intended to change the beneficiary of his NSLI to the 
appellant, and took appropriate action to carry out this 
intent.  See Collins v. United States, 161 F.2d 64 (10th Cir. 
1947).  The April 1964 designation was the last beneficiary 
designation made by the veteran during his lifetime.  
Accordingly, the proceeds would be payable to [redacted] pursuant 
to this beneficiary designation, unless it could be found to 
be legally inadequate or invalid.  

In this regard, the appellant has contended that the disputed 
change was invalid because the veteran lacked testamentary 
capacity at the time he made it in April 1964.  

It has been held that in the determination of mental 
capacity, Federal law governs.  Under applicable Federal 
criteria, there is a general, but rebuttable presumption that 
every testator possesses testamentary capacity.  The burden 
of proving lack of testamentary capacity lies with the person 
so contesting.  Morris v. United States, 217 F. Supp. 220 
(N.D. Tex. 1963); Berk v. United States, 294 F. Supp. 578 
(DNY 1969).  

Generally, the capacity of the insured to change the 
beneficiary is measured by tests applicable to the capacity 
of a person to execute a will.  To have the necessary 
testamentary capacity, the insured must have clearness of 
mind and memory sufficient to know the nature of the property 
for which he is about to name the beneficiary, the nature of 
the act that he is about to perform, the names and identities 
of those who are natural objects of his bounty, his 
relationship towards them, and the consequences of his act, 
uninfluenced by any material delusion.  Frakes v. United 
States, 228 F. Supp. 475 (N.D. Ga. 1964).  

In order to overturn a beneficiary designation, it must be 
established by the record that the legal elements of 
testamentary capacity were not present at the specific time 
of the designation.  The Board recognizes that there are 
degrees of mental unsoundness or mental weakness, and that 
not every degree of mental unsoundness or mental weakness is 
sufficient to destroy or overturn a testamentary instrument.  
The key to the existence of testamentary capacity is the 
ability to comprehend the nature, extent, and disposition of 
one's estate and the person's relationship to those who have 
or might have a claim to his or her bounty.  

Absolute soundness of mind and memory in every respect is not 
essential to testamentary capacity.  There is no particular 
degree of mental acumen which may be set up to serve as a 
standard for testamentary capacity.  Testamentary capacity is 
not the same as the ability to transact ordinary business, 
nor, is it the same as the capacity to execute a deed or 
contract.  Generally, the testator must understand in a 
general way the nature and extent of his property, his 
relationship to those who naturally have a claim to the 
benefit from his property, and a general understanding of the 
practical effect of the will or testamentary instrument.  

In this case, the medical records show that the veteran was 
considered 100 percent disabled and incompetent for VA 
purposes almost continuously from the time of his discharge 
from service until the time of his death.  He was 
institutionalized almost continuously from the time of his 
discharge from service until the time of his death.  However, 
there were periods during which the veteran's mental 
adjustment to his surroundings and to other people was 
satisfactory.  Specifically, VA medical records show that, in 
1963 and 1964, the veteran was able to go out of the hospital 
setting on day passes, have short (several day) visits to his 
family, and also leave the hospital unaccompanied on short 
passes.  He worked well within a hospital setting, and did 
not appear overtly psychotic.  He reportedly did good work in 
a controlled work situation.  It was during one of these 
short visits to his family in April 1964 that the change of 
beneficiary designation in April 1964 was executed and sent 
to the VA.  

After reviewing the medical evidence surrounding the April 
1964 beneficiary designation time, the Board is convinced 
that the veteran possessed the necessary testamentary 
capacity in April 1964 to perform a testamentary act.  The 
medical evidence shows that he possessed sufficient mental 
acumen to understand the nature of a testamentary act, the 
nature and extent of his property, and the natural objects of 
his bounty.  In this regard, the hospital records note that 
the veteran did understand that he had some funds available 
to him.  There is a letter written by the veteran indicating 
that he was forced to sign a will, but no will has been 
found.  This letter also mentioned that he hoped "[redacted]" 
would not obtain his funds, but it is unclear as to whether 
he was referring to the appellee.  

In any event, while the veteran had serious psychiatric 
problems around the time that he signed the beneficiary form 
in April 1964, the medical evidence shows sufficient 
psychiatric improvement to establish that the veteran 
possessed testamentary capacity when he signed the 
beneficiary form on April 6, 1964.  While he chose to 
designate one sister with whom he was residing at the time 
over another, the equity and fairness of his choice is not 
part of the criteria upon which to decide who may be entitled 
to the proceeds of the policy.  The appellant has not 
provided any independent medical or other evidence that the 
veteran lacked the necessary mental acumen to perform a 
testamentary act on April 6, 1964.  Basically, the appellant 
has not demonstrated by a preponderance of the evidence that 
the veteran lacked testamentary capacity when he changed the 
beneficiary designation on his NSLI policy on April 6, 1964.  

The appellant also contends that her sister exerted undue 
influence upon the veteran to make him change the beneficiary 
of the insurance.

As to the question of undue influence, generally, undue 
influence which will nullify a change of beneficiary is that 
influence or dominion, as exercised at the time and under the 
facts and circumstances of the case, which destroys the free 
agency of the testator, and substitutes in the place thereof, 
the will of another.  Long v. Long, 125 S.W. 2d (1034 Tex. 
1939).  Before a testament can be set aside on the grounds of 
undue influence, the contestant must prove (1) existence and 
exertion of influence; (2) the effect and operation of such 
influence so as to subvert or overpower the mind of the 
testator at the time of the execution of the testament; and 
(3) the execution of a testament which the maker thereof 
would not have executed except for such influence.  Lyle v. 
Bentley, 406 F. 2d. 325 (5th Cir. 1966).  

In this case, the appellant's assertion that the veteran's 
designation in favor of the appellee was ineffective because 
it was the product of undue influence or some fraud is not 
demonstrated by any objective evidence of record.  Clearly, 
while the veteran may have had diminished capacity, there is 
no clear indication that, in fact, [redacted] exerted influence 
over the veteran, or that the veteran's will was overpowered 
by her.  While the veteran's letter indicates that he may 
have made a will that he did not desire to make, it is 
unclear how this applies to the beneficiary designation dated 
in April 1964.  No will has been found, and there is no other 
evidence that [redacted] exerted any influence over the veteran to 
author or sign the beneficiary designation in April 1964.  
While the appellee may have had the opportunity to exert 
undue influence, a mere allegation is not sufficient proof 
that undue influence or fraud was actually performed in this 
case.  Again, there is no clear indication why the veteran 
chose to name one sister to the exclusion of another.  
However, as previously indicated, the fairness of the 
veteran's choice is irrelevant.  

Presently, the appellant has not demonstrated that [redacted] 
effectively influenced the veteran in a way to subvert or 
overpower his mind to execute the beneficiary designation 
which he would not have executed except for such influence.  
The appellant has not provided sufficient evidence that there 
was undue influence placed upon the veteran in the 
authorization and execution of the beneficiary designation in 
April 1964.  For these reasons, as previously discussed, the 
Board concludes that [redacted] is the last beneficiary of the 
veteran's NSLI policies and the person entitled to the 
proceeds of such policies.  38 U.S.C.A. § 1917; 38 C.F.R. 
§ 3.355.  


ORDER

[redacted] is the last validly designated beneficiary of the 
veteran's NSLI policies, and is entitled to the proceeds 
thereof.  Accordingly, the appeal is denied.  This decision 
constitutes the final administrative denial of the 
appellant's claim.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 


- 4 -




- 2 -


